Case 1:21-cv-01514-SAG Document 1-1 Filed 06/17/21 Page 1 of 7

LLOYD JARRETT
(In his Individual Capacity)
5810 Jonquil Avenue
Baltimore, Maryland 21215

AND

LLOYD JARRETT AND JOAN JARRET
(As Husband and Wife for Loss of Consortium)
5810 Jonquil Avenue

Baltimore, Maryland 21215

PLAINTIFFS

VS.

THE HOME DEPOT, INC.
2455 Paces Ferry Road
Atlanta, Georgia 30339

Serve On its Resident Agent:

CSC-Lawyers Incorporating Service Company
7 St. Paul Street, Suite 820

Baltimore, Maryland 21202

AND

THE HOME DEPOT US.A., INC.
2455 Paces Ferry Road
Atlanta, Georgia 30339

Serve On its Resident Agent:

CSC-Lawyers Incorporating Service Company
7 St. Paul Street, Suite 820

Baltimore, Maryland 21202

AND

*

1D

=o

IN THE

 

MOISTAIG VWs

CIRCUIT COURT

FOR

BALTIMORE CITY

DAC 2/-Ob16 TY

CASE NO.:
Case 1:21-cv-01514-SAG Document 1-1 Filed 06/17/21 Page 2 of 7

‘k CASE NO.:

KEITH REDMILES
4840 Ilchester Road
Ellicott City, Maryland 21043 *

*

DEFENDANTS

COMPLAINT AND REQUEST FOR JURY TRIAL

Now come the Plaintiffs, Lloyd Jarrett, in his individual capacity, and Lloyd Jarrett and Joan
Jarrett, as Husband and Wife, by and through their attorneys, Scott M. Rotter and Altmark, Rotter &
Trock, L.L.P., and herein file the instant Complaint and Request for Jury Trial against the
Defendants, The Home Depot, Inc., The Home Depot U.S.A., Inc. (both hereinafter collectively
referred to as “Defendant Home Depot”), and Keith Redmiles (hereinafter referred to as “Defendant
Redmiles’’), and for reasons, state as follows:

FACTS COMMON TO ALL COUNTS

1. That the accident that is the subject of the present case occurred in Baltimore City,

Maryland. Defendant Home Depot carries on regular business in Baltimore City, Maryland, and
Defendant Redmiles is employed and/or habitually engages in a vocation in Baltimore City,
Maryland. Plaintiffs Lloyd Jarrett and Joan Jarrett were, at all times relevant hereto, married to each _
other and residents of Baltimore City, Maryland. Thus, venue is proper with this Honorable Court.
2. That on or about the 17" day of March, 2021, at approximately 2:30 p.m., Plaintiffs
Lloyd Jarrett and Joan Jarrett were business invitees on the premises of Defendant Home Depot’s
store located at 6620 Reisterstown Road, Baltimore City, Maryland 21215 (hereinafter referred to as
“the Store”). The Store was owned and/or operated by Defendant Home Depot at times relevant
hereto. Moreover, prior to March 17, 2021, Defendant Redmiles had been hired by Defendant

Home Depot to work as the manager of the Store and was working in that capacity at all times
Case 1:21-cv-01514-SAG Document 1-1 Filed 06/17/21 Page 3 of 7

relevant hereto. Plaintiffs Lloyd Jarrett and Joan Jarrett had come to the Store on March 17, 2021,

as paying-customers to shop for a dryer in the appliance department.

3. -That on or about the same date and time, the Plaintiffs were walking through the
appliance section of the Store. Unknown to, the Plaintiffs at this time, there was a metal bracket that
had been attached to the floor of the Store by the Defendants (and unknown employees acting under |
the Defendants’ supervision) and had been negligently left there protruding upward. As Plaintiff

Lloyd Jarrett turned to walk away, he tripped over the metal bracket and fell to the ground,

sustaining serious physical injuries and other damages.

4. That prior to Plaintiff Lloyd Jarrett’s fall at the Store described in the preceding
paragraph, there were no signs, cones or other objects posted by the Defendants to warn customers,
including the Plaintiffs, of the dangerous condition the metal bracket posed being left protruding
from the floor. Thus, the Plaintiffs did not know, nor did they have reason to know or suspect, that
there would be a metal bracket protruding from the floor of the Store where Plaintiff Lloyd Jarrett
was walking.

5. That at all times relevant hereto, Defendant Home Depot owned, managed, maintained
and/or controlled the Store referred to in the preceding paragraphs. Moreover, at all times relevant
hereto, Defendant Home Depot was responsible for the maintenance, safety procedures, repairs,

displays (both set up and break down), warnings, supervision of all employees and overall care of

the Store.
6. That at all times relevant hereto, Defendant Redmiles was employed by Defendant Home

Depot as the manager of the Store and was acting as Defendant Home Depot’s agent, servant and/or

employee. In his position as manager, Defendant Redmiles was responsible for the maintenance,
Case 1:21-cv-01514-SAG Document 1-1 Filed 06/17/21 Page 4 of 7

safety procedures, repairs, displays (both set up and break down), warnings, supervision of other
unknown employees and overall care of the Store.
7. That, prior to Plaintiff Lloyd Jarrett’s fall and injury on March 17, 2021, Defendant
Home Depot and Defendant Redmiles had actual and/or constructive knowledge of the dangerous
condition posed by the metal bracket that was left protruding from the floor of the Store. However,
on March 17, 2021, the metal bracket was negligently left protruding from the floor by Defendant

Home Depot and Defendant Redmiles, and/or other unknown employees of the Store under

Defendant Home Depot and Defendant Redmiles’ supervision.

8. That prior to the time of Plaintiff Lloyd Jarrett’s fall described in the preceding
paragraphs, and despite having actual and/or constructive knowledge of the metal bracket being left
protruding from the floor of the Store, the Defendants negligently failed to take reasonable steps to
remove the metal bracket from the floor of the Store and/or negligently failed to give its customers
(including the Plaintiffs) reasonable notice and/or warning of the dangerous condition posed by the
metal bracket;. failed to make conditions safe for Plaintiff Lloyd Jarrett, and were otherwise
negligent.
COUNT I — Plaintiff Lloyd Jarrett (in his individual capacity) vs. Defendants
9. That the Plaintiffs incorporate, by reference in this Count, all allegations set forth in
paragraphs one (1) through eight (8) of this Complaint, as if fully set forth herein.
10. That the Defendants owed a duty to Plaintiff Lloyd Jarrett to use reasonable and

ordinary care to maintain the Store in a safe condition and to protect Plaintiff Lloyd Jarrett against

injury caused by any unreasonable risk, which he, in the exercise of reasonable care, could not

avoid.
Case 1:21-cv-01514-SAG Document 1-1 Filed 06/17/21 Page 5 of 7

11. That the Defendants breached their duty to Plaintiff Lloyd J arrett as has been set forth
in the preceding paragraphs. Specifically, Defendant Home Depot and Defendant Redmiles (while
acting within the course and scope of his employment as manager of the Store), knew or should
have known of the dangerous condition posed by the metal bracket that was left protruding from the
floor of the Store and failed to make certain that customers/invitees of the Store, including Plaintiff

Lloyd Jarrett, were warned of the danger posed by the metal bracket. Moreover, Defendant Home
Depot and Defendant Redmiles (while acting within the course and scope of his employment as

manager of the Store), further breached their duty of care to Plaintiff Lloyd Jarrett by leaving the

metal bracket attached to the floor of the Store, and by failing to take reasonable, ordinary and/or

necessary steps to remove the protruding metal bracket from the floor of the Store in order to protect
Plaintiff Lloyd Jarrett from the unreasonable risk of harm the protruding metal bracket posed to
him.
12. That at all times relevant hereto, Defendant Redmiles and the unknown employees
under his supervision were acting as the agents, servants and/or employees of Defendant Home
Depot, and were further acting within the scope of said employment. Thus, Defendant Home Depot
is vicariously liable for the negligent conduct of Defendant Redmiles and the unknown employees
under his supervision that is described in more detail in the preceding paragraphs.
13. That as a direct and proximate result of the negligence of the Defendants, and without
any negligence on the part of Plaintiff Lloyd Jarrett contributing thereto, Plaintiff Lloyd Jarrett did
suffer serious personal injuries, pain and suffering, past, present and future medical expenses,

emotional distress, loss of work and wages, permanent injury and disability, and was otherwise

injured and damaged.
Case 1:21-cv-01514-SAG Document 1-1 Filed 06/17/21 Page 6 of 7

WHEREFORE, the Plaintiff, Lloyd Jarrett, in his individual capacity, respectfully requests
that judgment be entered for compensatory damages against the Defendants, The Home Depot, Inc.,
The Home Depot U.S.A., Inc., and Keith Redmiles, in an amount that exceeds Seventy-Five
Thousand Dollars ($75,000.00), plus such other and further relief as the nature of this cause may

require.

COUNT II — Plaintiffs Lloyd Jarrett and Joan Jarrett (in their capacity as Husband and Wife
for Loss of Consortium) vs. Defendants

14. That the Plaintiffs incorporate, by reference in this Count, all allegations set forth in
paragraphs one (1) through thirteen (13) of this Complaint, as if fully set forth herein.
15. That the Plaintiffs, Lloyd Jarrett and Joan Jarrett, were married and lived as husband

and wife on March 17, 2021. The Plaintiffs were married on November 26, 1978, and have

remained as husband and wife to the present.

16. That the Defendants owed a duty of care to the Plaintiffs, in their capacity as husband
and wife, to use reasonable and ordinary care to maintain the Store in a safe condition for their
customers and invited guests, which included the Plaintiffs in this case, and to protect them against
injury to their marital relationship caused by any unreasonable risk, which they, in the exercise of
reasonable care, could not avoid.

17. That the Defendants breached their duty of care to the Plaintiffs, as has been set forth in
the preceding paragraphs. Specifically, the Defendants knew or should have known of the
dangerous condition posed by the metal bracket protruding from the floor of the Store and never

warned the Plaintiffs of said danger. Additionally, the Defendants failed to take the necessary

actions to remove the protruding metal bracket from the floor in order to protect the Plaintiffs from
Case 1:21-cv-01514-SAG Document 1-1 Filed 06/17/21 Page 7 of 7

the unreasonable risk of harm it posed to their customers — including the Plaintiffs.

18. That as a direct and/or proximate result of the negligent conduct of the Defendants,
described in greater detail earlier in this Complaint, and without any negligence of the Plaintiffs
contributing thereto, the Plaintiffs sustained serious injury to their marital relationship, including
loss of society, assistance, affection, companionship, loss of sexual relations, etc.

WHEREFORE, the Plaintiffs, Lloyd Jarrett and Joan Jarrett, in their capacity as Husband
and Wife for loss of consortium, respectfully request that judgment be entered for compensatory
damages against the Defendants, The Home Depot, Inc., The Home Depot U.S.A, Inc., and Keith

Redmiles, in an amount that exceeds Seventy-Five Thousand Dollars ($75,000.00), plus such other

and further relief as the nature of this cause may require.

 

SCOTT M. ROTTER 7

Client Protection No.: 9112190106

Altmark, Rotter & Trock, L.L.P.
25 Hooks Lane, Suite 204
Baltimore, Maryland 21208
Telephone: (410) 783-9230
Facsimile: (410) 783-9233

Email: srotter@arsllp.com

Attormeys for the Plaintiffs
